EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul J. Urbanski on 3/24/2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 2, 6 and 10 are canceled.
Claims 1, 3-5, 9, 11, 12, 15-17 have been amended as follows:

1. (Currently Amended) A positioning system comprising: 
a transmitter comprising at least one energy source configured to emit an optical or quasi-optical electromagnetic signal as a channel communication; 
a receiver comprising at least one detector element configured to receive the channel communication; and 
a controller connected to the receiver and configured to determine an observation vector for the channel communication using an impulse response of the channel communication, and estimate a position of the transmitter within a space using the observation vector and a reference map including reference reference line of sight (LOS) peak component and one or more reference diffuse components of an impulse response for the point, and reference time delay between the reference LOS peak component and a reference second power peak (SPP), wherein the reference SPP is a most significant diffusive component of the one or more reference diffuse components of the impulse response;
wherein the observation vector includes a received line-of-sight (LOS) peak power and a received second power peak (SPP) of the channel communication, and a received time delay between the received line-of-sight peak power and the received second power peak. 

2. (Canceled).

3. (Currently Amended) The system of claim [[2]] 1, wherein the reference map [[is]] includes a set of predetermined locations within the space, and wherein the positioning system further comprises a database configured to store a reference impulse response or features thereof for each of the plurality of locations within the space. 

4. (Currently Amended) The system of claim 3, wherein the reference impulse response or features thereof includes a reference second power peak and a for each of the plurality of locations within the space. 

5. (Currently Amended) The system of claim 4, 

6. (Cancelled) 

9. (Currently Amended) A method of estimating a location, the method comprising: 
emitting, by a transmitter positioned within a space, an optical or quasi-optical electromagnetic signal as a channel communication; 
receiving, by a detector, the channel communication; 
determining, by a controller connected to the detector, an observation vector for the channel communication from an impulse response of the channel communication; and 
estimating, by the controller, the location of the transmitter within the space using the determined observation vector for the channel communication and a reference map storing reference vectors for points within the space, wherein a reference vector for a point within the space includes a reference line of sight (LOS) peak component of an impulse response for the point, one or more reference diffuse components of the impulse response, and reference time delay between the reference LOS peak component and a reference second power peak (SPP), wherein the reference SPP is a most significant diffusive component of the one or more diffuse components of the impulse response;
wherein the determined observation vector includes a received line-of-sight (LOS) peak power and a received second power peak (SPP) of the channel communication, and a received time delay between the received line-of-sight peak power and the received second power peak.

10. (Cancelled) 

11. (Currently Amended) The method of claim [[10]] 9, wherein the reference map [[is]] includes a set of predetermined locations within the space, and wherein the method further comprises: 
generating reference impulse responses or features thereof for each of the set of predetermined locations; and 
storing the reference impulse responses or features thereof for each of the set of predetermined locations in a database. 

12. (Currently Amended) The method of claim 11, wherein estimating, by the controller, the location of the transmitter comprises: 

determining a closest one of the set of predetermined locations using the observation vector. 

15. (Currently Amended) A system comprising: 
a user equipment device comprising a transmitter configured to emit an optical signal as a channel communication; 
one or more photodetectors configured to receive the optical signal; and 
a controller connected to the one or more photodetectors and configured to estimate a position of the user equipment device within an indoor space based on a reference map of the indoor space and an observation vector determined for an impulse response of the channel communication, wherein the determined observation vector includes a received line-of-sight (LOS) peak component of an impulse response for the channel communication, one or more received diffuse components of the impulse response, and a received time delay between the received LOS peak component and a received second power peak (SPP), wherein the received SPP is a most significant diffusive component of the one or more diffuse components of the impulse response, and the reference map includes reference vectors for multiple points of the indoor space;
wherein the reference map includes a reference line-of-sight (LOS) peak power and a reference second power peak (SPP) of the channel communication, and a reference time delay between the reference line-of-sight peak power and the reference second power peak. 

16. (Currently Amended) The system of claim 15, wherein the reference map [[is]] includes a set of predetermined locations of the indoor space, and wherein the reference map includes a database configured to store a reference vector for each of the set of predetermined locations.

17. (Currently Amended) The system of claim 16, wherein the controller is configured to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        March 24, 2022